ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that IRA B. MARSHALL of MATA WAN, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of one year for violating RPC 3.3(a)(4) and (5) (offering evidence a lawyer knows tó be false; failure to disclose to a tribunal a material fact with knowledge that the tribunal may tend to be misled by such failure); RPC 3.4(a) (obstructing another party’s access to evidence or concealing a document having potential evidence or concealing a document having potential evidentiary value, or counseling or assisting another person to do any such act); RPC 4.1(a)(1) and (2) (making a false statement of material fact or law to a third person; failure to disclose a material fact to a third person; failure to disclose a material fact to a third person when *28disclosure is necessary to avoid assisting a criminal or fraudulent act by a client); RPC 8.4(e) (conduct involving dishonesty, fraud, deceit, or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that IRA B. MARSHALL is suspended from the practice of law for a period of one year and until the further Order of the Court, effective August 11, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this ipatter.